DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
Claims Status
Claims 1-6 and 9-27 are pending. Claims 1, 10 and 23-24 are amended.  Claims 12-22 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. New claims 26-27 are added. 
Response to Amendments/Argument
Applicant's amendment and arguments filed 4/8/2022 with respect to the rejection of present claims 1, 6 and 10-11 under 35 U.S.C. 103 as being unpatentable over Strait (US 2010/0230405) in view of Martinez (US 7,980,403; “Martinez”) and Till (US 2007/0163213) have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovery reference, as explained in details in the body of the rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
 Independent claim 26 recites “…an inner rim and an outer rim of the dome portion…”.  However, there is no support in Applicants' originally filed specification with regard to an inner rim and an outer rim of the dome portion. It is noted that Applicants' originally filed specification includes description of an outer rim of the polymeric cap (i.e., para [0126]), but there is no description of an inner rim and an outer rim of the dome portion. Claim 27 is rejected due to its dependency of claim 26. 
Appropriate correction is required.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Strait (US 2010/0230405) in view of Devaux (UK2050320) and Till (US 2007/0163213). 
Regarding claim 1, Strait teaches a biodegradable container (para [0057] [0076], see annotated Fig. 1, i.e., biodegradable bottle/container) comprising: 
- a cylindrical polymeric body element (1); 
- a polymeric top dome element including a dome portion (see annotated Fig. 1 for reference to dome portion) and a cylindrical neck (4), and the dome portion is connected to the cylindrical polymeric body portion and being an integral part of the body portion (Fig. 1), and the cylindrical neck (4) defining an inner surface and an outer surface (see Fig. 1, shows the inner surface and outer surface of the neck portion); and 
  - a polymeric cap (3) (i.e., the cap 3, see Fig. 1). 
Regarding the limitation of claim 1 that the dome portion “being welded” to the cylindrical polymeric body portion”, such limitation is considered as product-by-process limitation.  It is the examiner's position that the recited process does not result in a patentably distinctive structural difference in the resultant container. In the present case, it is noted that in the container of Strait, the dome portion is connected/molded to the cylindrical polymeric body portion of the container and being an integral part of the body portion (Fig. 1), and considered meeting the structural limitations of the instantly claimed container. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.

    PNG
    media_image1.png
    635
    637
    media_image1.png
    Greyscale

Strait does not specifically teach the inclusion of a polymeric cap having the specific closing configuration as instantly claimed, i.e., a cap defining an internal rim configured to be received by the inner surface of the cylindrical neck, wherein the polymeric cap includes an outer cylindrical cover configured to extend over the outer surface of the cylindrical neck and wherein the outer surface of the cylindrical neck is smooth and forms a uniform sealing face configured to be substantially flush with the interior surface of the outer cylindrical cover.
Devaux teaches a closure/cap (2) for container (see Fig. 1, page 1, lines 5-14, lines 51-63). The cap of Devaux has an internal rim (4) configured to be received by the inner surface of the cylindrical neck (the inner surface of 13, Fig. 1), wherein the polymeric cap (2) includes an outer cylindrical cover (5) configured to extend over the outer surface of the cylindrical neck (the outer surface of 13) and wherein the outer surface of the cylindrical neck is smooth (the outer surface of 13 is smooth, Fig. 1) and forms a uniform sealing face configured to be substantially flush with the interior surface of the outer cylindrical cover (Fig. 1 below, page 1, lines 51-63).  The cap of Devaux has a configuration that meets the configuration and structural limitations of the instantly claimed polymeric cap. Devaux teaches its cap closure further improve the handling safety and the tightness of the cap closure for container (page 1, lines 15-17). 

    PNG
    media_image2.png
    401
    458
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Devaux, to include the cap closure configuration as taught by Devaux (which cap closure is of a configuration meets the configuration and structural limitations of the instantly claimed polymeric cap, as discussed above, Fig. 1, page 1, lines 5-14, lines 51-63), to provide a container with improved handling safety and the tightness of the cap closure for container as taught by Devaux (page 1, lines 15-17). 
Strait does not specifically teach the inclusion of a paper sleeve surrounding the cylindrical polymeric body element as instantly claimed. 
Till teaches a plastic container (1) including a paper sleeve (2) surrounding the cylindrical polymeric body element of the container (para [0040]-[0041]). Till teaches the paper sleeve provides structure support to the container and can also be used as a label (para [0041] [0045]). 

    PNG
    media_image3.png
    844
    371
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Till, to include a paper sleeve as taught by Till surrounding the cylindrical polymeric body element of the container of Strait, for the obvious benefit of providing the container with further structure support and a label for identification or design need as desired as taught by Till (para [0041] [0045]), which would have predictably arrived at a satisfactory container that is the same as instantly claimed. 
Regarding claim 6, as discussed above in rejection to claim 1, modified Strait teaches a container includes a cap (taught by Devaux) with the closing configuration having an internal rim. Devaux teaches as one of its embodiments its cap closure having the internal rim surface defines threads configured to engage corresponding threads defined by the inner surface of the cylindrical neck (see Fig. 2 of Devaux, page 1, lines 119-125), meeting the claimed limitations. 

    PNG
    media_image4.png
    397
    445
    media_image4.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art to further modify the modified biodegradable container of Strait, to provide the cap closure with the internal rim surface defines threads configured to engage corresponding threads defined by the inner surface of the cylindrical neck as taught by Devaux (Fig. 2 of Devaux, page 1, lines 119-125), to provide a container with improved engagement between the internal rim surface and the inner surface of the container neck. 
Regarding claim 11, Strait teaches as in one of its embodiment a container (1) including a polymeric top dome element (20) defines one or more indentations configured to engage tooling for spin welding of the polymeric top dome element to the cylindrical polymeric body element (Fig. 8-9, para [0066]), considered as meeting the claimed limitations.

    PNG
    media_image5.png
    835
    544
    media_image5.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Strait in view of Devaux and Till, as applied to claim 1 above, further in view of Hidding et al. (US 5,904,259; “Hidding”). 
The limitations of claim 1 are taught by Strait in view of Devaux and Till as discussed above. 
Regarding claim 9, modified Strait does not teach the inclusion of a tamper-evident label in the manner as instantly claimed. 
Hidding teaches a container (20) with a polymeric cap (1) having a tamper-evident label (10), Hidding teaches affixing a tamper-evident label (10) to an exterior surface of the cylindrical neck and an exterior surface of the polymeric cap (Fig. 2 of Hidding, col. 3, lines 57-62, col. 4, lines 21-40)
 
    PNG
    media_image6.png
    572
    626
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the modified biodegradable container of Strait, to include a tamper-evident label (10) as taught by Hidding to the exterior surface of the cylindrical neck and an exterior surface of the polymeric cap of the container of Strait, to provide an improved container with minimizing contamination of the container content and provide indication to use that the container has not been opened, which would have predictably arrived at a satisfactory container that is the same as instantly claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strait in view of Devaux and Till as applied to claim 1 above, further in view of Rausing et al. (US 4,140,235; “Rausing”). 
The limitations of claim 1 are taught by Strait in view of Devaux and Till as discussed above. 
Regarding claim 10, as discussed above in rejection to claim 1, modified Strait teaches a container includes a cap closure (taught by Devaux) with the closing configuration having an internal rim configured to be received by the inner surface of the cylindrical neck portion of the container (2) (see Fig. 1 of Devaux for references). Devaux teaches its cap closure further includes a seal (7) between the internal rim surface and the inner surface of the cylindrical neck. However, such modified container does not specifically include a base of the outer cylindrical cover (of the cap) abuts an upper part of the dome portion, as instantly claimed, because Devaux does not specifically teach or show that in its cap closure, a base of the outer cylindrical cover (of the cap) abuts an upper part of the dome portion (of the container).

    PNG
    media_image2.png
    401
    458
    media_image2.png
    Greyscale

Rausing teaches a closure for container that includes a base of the outer cylindrical cover (6) of the cap closure abuts an upper part of the dome portion (2) of the container (see Fig. 4). 

    PNG
    media_image7.png
    248
    354
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the modified biodegradable container of Strait that includes a cap closure having a seal (7) between the internal rim surface and the inner surface of the cylindrical neck as taught by Devaux, to provide the closure with a base of the outer cylindrical cover of the cap closure abutting an upper part of the dome portion of the container as taught by Rausing (see Fig. 4 of Rausing), which would have predictably arrived at a satisfactory container that is the same as instantly claimed, and such variations are predictable to one of ordinary skill in the art. 
Claims 2-5, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Strait in view of Devaux and Till, as applied to claim 1 above, further in view of JP2007119009 to Itokawa et al. (“Itokawa”).  
The limitations of claim 1 are taught by Strait in view of Devaux and Till as discussed above. 
Regarding claim 2, Strait teaches its cylindrical polymeric body element (1) is injection-molded (para [0003] [0044]). Strait does not specifically teach the inclusion of a set of exterior ribs on the external surface of the container body. 
In the same field of resin container, Itokawa teaches a bottle shaped container that includes a set of exterior ribs on the external surface of the container body (para [0006], [0009], Fig. 1, Fig. 3) which provides improved grip characteristic (para [0002]). Itokawa teaches further inclusion of label attached to the entire circumferential of the bottle body, but with the ribs configuration, reliable gripping is provided (para [0015]). 

    PNG
    media_image8.png
    727
    375
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    710
    295
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Itokawa, to include on the external surface of the container body of Strait with a set of exterior ribs as taught by Itokawa (para [0006], [0009], to provide a container with improved grip characteristic as taught by Itokawa (para [0002]), which would have predictably arrived at a satisfactory container that is the same as instantly claimed, i.e., a container having a set of exterior ribs on the external surface of the container body, of which the paper sleeve is supported by the set of exterior ribs, meeting the claimed limitations.
Regarding claim 3, modified Strait does not specifically teach the specific draft angle associated with the external surface of the body. The draft angle is considered as a parameter affecting the shape of the container.  However, Strait teaches that the shape and size of its container are varied as desired (para [0076]).  
Absent a showing of criticality with respect to the draft angle (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the draft angle through routine experimentation depending on the desired resultant shape of the container, which would have arrived at a workable draft angel that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Regarding claim 4, in Itokawa, the set of external ribs (6) are parallel to the longitudinal axis of the container ([0006], [0009], Fig. 1, Fig. 3).  
It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Itokawa, to include on the external surface of the container body of Strait with a set of exterior ribs that parallel to the longitudinal axis of the container as taught by Itokawa (para [0006], [0009], to provide a container with improved grip characteristic as taught by Itokawa (para [0002]), which would have predictably arrived at a satisfactory container that is the same as instantly claimed. 
Regarding claim 5, as discussed above in rejection to claim 1 and claim 2, modified Strait teaches a container having a paper sleeve surrounding the cylindrical polymeric body element (taught by Till).  Strait does not specifically teach the inclusion a barb to retain the paper sleeve.  
Till teaches a plastic container (1) including a paper sleeve (2) surrounding the cylindrical polymeric body element of the container (para [0040]-[0041]). Till teaches the inclusion of reinforcement or stabilizing element surround the container body such as hook (para [0053]).  Till further teaches the configuration of securing/retaining the paper sleeve to the container body (para [0042]). Till teaches as in one of its embodiment, the configuration of securing/retaining the paper sleeve to the container body including a barb (the element 1r is considered being barb meeting limitation) to retain the paper sleeve (Fig. 3D, para [0042]). 
It would have been obvious to one of ordinary skill in the art to modify the modified biodegradable container of Strait, to include at the surface of the external ribs (extending from the external surface of the container body) with the configuration of securing/retaining the paper sleeve to the container body as taught by Till, in particular, to include a barb (the element 1r, Fig. 3D, para [0042]) at the surface of the external ribs, for retaining and securing the paper sleeve to the container as taught by Till, which would have predictably arrived at a satisfactory container that is the same as instantly claimed. 
Regarding independent claim 23, Strait teaches a biodegradable container (para [0057] [0076], see annotated Fig. 1, i.e., biodegradable bottle/container) comprising: 
- a cylindrical polymeric body element (1) having a body defining an inner cylindrical surface and on outer cylindrical surface (Fig. 1);  
- a polymeric top dome element including a dome portion (see annotated Fig. 1 for reference to dome portion) and a cylindrical neck (4), and the dome portion is connected to the cylindrical polymeric body portion and being an integral part of the body portion (Fig. 1), and the cylindrical neck (4) defining an inner surface and an outer surface (see Fig. 1, shows the inner surface and outer surface of the neck portion); and 
  - a polymeric cap (3) (i.e., the cap 3, see Fig. 1). 

    PNG
    media_image1.png
    635
    637
    media_image1.png
    Greyscale

Strait does not specifically teach the inclusion of a set of exterior ribs on the outer cylindrical surface.  
In the same field of resin container, Itokawa teaches a bottle shaped container that includes a set of exterior ribs on the external surface of the container body (para [0006], [0009], Fig. 1, Fig. 3) which provides improved grip characteristic (para [0002]). Itokawa teaches further inclusion of label attached to the entire circumferential of the bottle body, but with the ribs configuration, reliable gripping is provided (para [0015]). 
   
    PNG
    media_image8.png
    727
    375
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    710
    295
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Itokawa, to include on the outer cylindrical surface of the container body of Strait with a set of exterior ribs as taught by Itokawa (para [0006], [0009], to provide a container with improved grip characteristic as taught by Itokawa (para [0002]).
Strait does not specifically teach the inclusion of a polymeric cap having the specific closing configuration as instantly claimed, i.e., a cap defining an internal rim configured to be received by the inner surface of the cylindrical neck, wherein the polymeric cap includes an outer cylindrical cover configured to extend over the outer surface of the cylindrical neck, and wherein the outer surface of the cylindrical neck is smooth and forms a uniform sealing face configured to be substantially flush with the interior surface of the outer cylindrical cover.
Devaux teaches a closure/cap (2) for container (see Fig. 1, page 1, lines 5-14, lines 51-63). The cap of Devaux has an internal rim (4) configured to be received by the inner surface of the cylindrical neck (the inner surface of 13, Fig. 1), wherein the polymeric cap (2) includes an outer cylindrical cover (5) configured to extend over the outer surface of the cylindrical neck (the outer surface of 13) and wherein the outer surface of the cylindrical neck is smooth (the outer surface of 13 is smooth, Fig. 1) and forms a uniform sealing face configured to be substantially flush with the interior surface of the outer cylindrical cover (Fig. 1 below, page 1, lines 51-63).  The cap of Devaux has a configuration that meets the configuration and structural limitations of the instantly claimed polymeric cap. Devaux teaches its cap closure further improve the handling safety and the tightness of the cap closure for container (page 1, lines 15-17). 

    PNG
    media_image2.png
    401
    458
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Devaux, to include the cap closure configuration as taught by Devaux (which cap closure is of a configuration meets the configuration and structural limitations of the instantly claimed polymeric cap, as discussed above, Fig. 1, page 1, lines 5-14, lines 51-63), to provide a container with improved handling safety and the tightness of the cap closure for container as taught by Devaux (page 1, lines 15-17). 
Strait does not specifically teach the inclusion of a paper sleeve surrounding the cylindrical polymeric body element as instantly claimed. 
Till teaches a plastic container (1) including a paper sleeve (2) surrounding the cylindrical polymeric body element of the container (para [0040]-[0041]). Till teaches the paper sleeve provides structure support to the container and can also be used as a label (para [0041] [0045]). 

    PNG
    media_image3.png
    844
    371
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Till, to include a paper sleeve as taught by Till surrounding the cylindrical polymeric body element of the container of Strait, for the obvious benefit of providing the container with further structure support and a label for identification or design need as desired as taught by Till (para [0041] [0045]), which would have predictably arrived at a satisfactory container that is the same as instantly claimed. 
Regarding claim 25, modified Strait teaches a container having a paper sleeve surrounding the cylindrical polymeric body element (taught by Till).  Strait does not specifically teach the inclusion a barb to retain the paper sleeve.  
Till teaches a plastic container (1) including a paper sleeve (2) surrounding the cylindrical polymeric body element of the container (para [0040]-[0041]). Till teaches the inclusion of reinforcement or stabilizing element surround the container body such as hook (para [0053]).  Till further teaches the configuration of securing/retaining the paper sleeve to the container body (para [0042]). Till teaches as in one of its embodiment, the configuration of securing/retaining the paper sleeve to the container body including a barb (the element 1r is considered being barb meeting limitation) to retain the paper sleeve (Fig. 3D, para [0042]). 
It would have been obvious to one of ordinary skill in the art to modify the modified biodegradable container of Strait, to include at the surface of the external ribs (extending from the external surface of the container body) with the configuration of securing/retaining the paper sleeve to the container body as taught by Till, in particular, to include a barb (the element 1r, Fig. 3D, para [0042]) at the surface of the external ribs, for retaining and securing the paper sleeve to the container as taught by Till, which would have predictably arrived at a satisfactory container that is the same as instantly claimed. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Strait in view of Devaux and Till and Itokawa as applied to claim 23 above, further in view of Rausing et al. (US 4,140,235; “Rausing”). 
The limitations of claim 23 are taught by Strait in view of Devaux and Till and Itokawa as discussed above. 
Regarding claim 24, modified Strait teaches a container includes a cap closure (taught by Devaux) with the closing configuration having an internal rim configured to be received by the inner surface of the cylindrical neck portion of the container (2) (see Fig. 1 of Devaux for references). Devaux does not specifically teach or show that in its cap closure, a base of the outer cylindrical cover (of the cap) abuts an upper part of the dome portion (of the container).
Rausing teaches a closure for container that includes a base of the outer cylindrical cover (6) of the cap closure abuts an upper part of the dome portion (2) of the container (see Fig. 4). 

    PNG
    media_image7.png
    248
    354
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the modified biodegradable container of Strait that includes a cap closure having a seal (7) between the internal rim surface and the inner surface of the cylindrical neck as taught by Devaux, to provide the closure with a base of the outer cylindrical cover of the cap closure abutting an upper part of the dome portion of the container as taught by Rausing (see Fig. 4 of Rausing), which would have predictably arrived at a satisfactory container that is the same as instantly claimed, and such variations are predictable to one of ordinary skill in the art. 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Strait in view of Itokawa, and Nadel (US 6,315,140) and further in view of Devaux and Till. 
Regarding independent claim 26 and claim 27, Strait teaches a biodegradable container (para [0057] [0076], see annotated Fig. 1, i.e., biodegradable bottle/container) comprising: 
- a cylindrical polymeric body element (1) having a body defining an inner cylindrical surface and on outer cylindrical surface (Fig. 1);  
- a polymeric top dome element including a dome portion (see annotated Fig. 1 for reference to dome portion) and a cylindrical neck (4) defining an inner surface and an outer surface (see Fig. 1, shows the inner surface and outer surface of the neck portion); and 
  - a polymeric cap (3) (i.e., the cap 3, see Fig. 1). 

    PNG
    media_image1.png
    635
    637
    media_image1.png
    Greyscale


Strait does not specifically teach the inclusion of a set of exterior ribs on the outer cylindrical surface.  
In the same field of resin container, Itokawa teaches a bottle shaped container that includes a set of exterior ribs on the external surface of the container body (para [0006], [0009], Fig. 1, Fig. 3) which provides improved grip characteristic (para [0002]). Itokawa teaches further inclusion of label attached to the entire circumferential of the bottle body, but with the ribs configuration, reliable gripping is provided (para [0015]). 
   
    PNG
    media_image8.png
    727
    375
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    710
    295
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Itokawa, to include on the outer cylindrical surface of the container body of Strait with a set of exterior ribs as taught by Itokawa (para [0006], [0009], to provide a container with improved grip characteristic as taught by Itokawa (para [0002]).
Strait does not specifically teach the inclusion of a polymeric dome element having the specific inner rim and outer rim configuration as instantly claimed. 
Nadel teaches a container comprising a cylindrical polymeric body (See Fig. 4 below). 

    PNG
    media_image10.png
    696
    645
    media_image10.png
    Greyscale

Nadel teaches its container includes a polymeric top dome element including a dome portion and a cylindrical neck defining an inner surface and an outer surface, the dome portion including a bottom joined to the cylindrical polymeric body portion wherein a top of the cylindrical polymeric body element is positioned between an inner rim and an outer rim of the dome portion, the inner rim and the outer rim being defined at the bottom of the dome portion (see annotated Fig. 4 for references) (col. 2, lines 25-45, Fig. 4), and such configuration between the polymeric dome element and cylindrical polymeric body taught by Nadel has configuration meets the claimed limitations. Nadel teaches its container design enables the body to have greater strength and facilitates bottle manufacture (col. 1, lines 29-34). 
It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Nadel, to include the configuration between the polymeric dome element and cylindrical polymeric body taught by Nadel (i.e., a top of the cylindrical polymeric body element is positioned between an inner rim and an outer rim of the dome portion), to provide a container with good body strength as taught by Nadel.  
Strait does not specifically teach the inclusion of a polymeric cap having the specific closing configuration as instantly claimed, i.e., a cap defining an internal rim configured to be received by the inner surface of the cylindrical neck, wherein the polymeric cap includes an outer cylindrical cover configured to extend over the outer surface of the cylindrical neck.
Devaux teaches a closure/cap (2) for container (see Fig. 1, page 1, lines 5-14, lines 51-63). The cap of Devaux has an internal rim (4) configured to be received by the inner surface of the cylindrical neck (the inner surface of 13, Fig. 1), wherein the polymeric cap (2) includes an outer cylindrical cover (5) configured to extend over the outer surface of the cylindrical neck (the outer surface of 13), and wherein the outer surface of the cylindrical neck is smooth (the outer surface of 13 is smooth, Fig. 1) and forms a uniform sealing face configured to be substantially flush with the interior surface of the outer cylindrical cover (Fig. 1 below, page 1, lines 51-63).  The cap of Devaux has a configuration that meets the configuration and structural limitations of the instantly claimed polymeric cap of claim 26 and claim 27. Devaux teaches its cap closure further improve the handling safety and the tightness of the cap closure for container (page 1, lines 15-17). 

    PNG
    media_image2.png
    401
    458
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Devaux, to include the cap closure configuration as taught by Devaux (which cap closure is of a configuration meets the configuration and structural limitations of the instantly claimed polymeric cap, as discussed above, Fig. 1, page 1, lines 5-14, lines 51-63), to provide a container with improved handling safety and the tightness of the cap closure for container as taught by Devaux (page 1, lines 15-17). 
Strait does not specifically teach the inclusion of a paper sleeve surrounding the cylindrical polymeric body element as instantly claimed. 
Till teaches a plastic container (1) including a paper sleeve (2) surrounding the cylindrical polymeric body element of the container (para [0040]-[0041]). Till teaches the paper sleeve provides structure support to the container and can also be used as a label (para [0041] [0045]). 

    PNG
    media_image3.png
    844
    371
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Till, to include a paper sleeve as taught by Till surrounding the cylindrical polymeric body element of the container of Strait, for the obvious benefit of providing the container with further structure support and a label for identification or design need as desired as taught by Till (para [0041] [0045]), which would have predictably arrived at a satisfactory container that is the same as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782